Citation Nr: 1531399	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  14-28 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cause of death. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran, who served on active duty from June 1943 to October 1945, died in April 1991.  The Appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  The case has since been transferred to the RO in Philadelphia, Pennsylvania.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA and VBMS claims files do not reveal any additional evidence pertinent to the present appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final April 2006 rating decision, the RO denied a petition to reopen a claim for entitlement to service connection for cause of death.  

2.  The evidence received since the April 2006 rating decision is cumulative and redundant of the evidence of record and does not raise a reasonable possibility of substantiating the Appellant's claim of entitlement to service connection for cause of death.  



CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied the Appellant's petition to reopen a claim for entitlement to service connection for cause of death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received to reopen the claim for entitlement to service connection for cause of death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the duty to notify was satisfied in a January 2006 letter.  See Kent v. Nicholson, 20 Vet. App. 1, 11 (2006).

The Board concludes that the duty to assist has been satisfied as all pertinent service records, treatment records, and lay statements are in the claims file.  In this case, the Appellant argues in a September 2011 Notice of Disagreement (NOD) that VA should investigate whether the Veteran's heart problems that led to his death were caused by his service-connected psychiatric disability. No VA opinion was afforded to the Appellant, but such duty to assist is not applicable unless new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c)(4).  As will be explained in more detail below, new and material evidence has not been submitted, so there is not duty to obtain an opinion as averred by the Appellant. 

Therefore, the Board finds that VA has fulfilled its duties to notify and assist the Appellant.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

If new and material evidence is presented or secured with respect to a claim which has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Appellant's original claim for service connection for cause of death was denied in a July 1991 rating decision; she did not appeal the decision and it is final.  In this decision the RO denied the Appellant's claim for entitlement to service connection for cause of death because the RO found that the Veteran had died from cardiac arrest due to coronary arteriosclerosis due to Guillain-Barre syndrome.  The Appellant did not show that any of the Veteran's service-connected disabilities (residuals of a gunshot wound to the left buttock area; residuals of a gunshot wound to the left forearm; residuals of a gunshot wound of the scrotum; residuals of frozen feet; and anxiety) contributed substantially or materially to his cause of death.  The evidence of record at the time of this decision consisted of service treatment records, post-service medical records, and the Veteran's death certificate, which supported the decision rendered by the RO.    

In an April 2006 rating decision, the RO denied the Appellant's petition to reopen a claim for entitlement to service connection for cause of death.  The rating decision explained that the Appellant had submitted new medical evidence, a November 2005 VA report, which was prepared following the Veteran's death.  The November 2005 VA report documents that the Veteran had received treatment for hypertension (not service-connected) and chronic anxiety (service-connected), but the evidence also noted that the Veteran died of cardiac disease and complications of Guillain-Barre syndrome, which was found not to be military related. The April 2006 rating decision continued to uphold the reasoning of the July 1991 decision for its denial, because no medical evidence had been submitted which showed that the cause of the Veteran's death was related to service.  In May 2006, the Appellant was advised of the rating decision and her appellate rights.  The Appellant did not file a NOD.  In addition, no evidence pertaining to the Veteran's claim was received within one year of the April 2006 rating decision.  Therefore, the April 2006 rating decision is final.  

Since the Appellant's last prior final denial in April 2006, the record includes new contentions in an October 2011 NOD.  The Appellant asserts that the Veteran had posttraumatic stress disorder (PTSD), which was rated as a nervous disorder, could have contributed to the Veteran's heart problems which were the main cause of his death.  The Board finds that these assertions are new as they were not of record at the time of the last prior final decision.  However, the record shows that the Veteran was service-connected for mild anxiety and assigned a noncompensable evaluation in a February 1952 rating decision.  Prior to the Veteran's death in 1991, he never received a compensable evaluation for his anxiety suggesting that his mental disorder was never severe enough to warrant compensation.  As discussed above, a November 2005 VA report considered in connection with the most recent prior final denial shows that the Veteran received treatment for his service-connected chronic anxiety.  The November 2005 VA report specifically indicated that the Veteran died due to conditions unrelated to service and did not provide any indication that his service-connected psychiatric disability (anxiety) contributed substantially or materially to the cardiac disease that resulted in the Veteran's death.  Therefore, the Board finds that the assertions made in the October 2011 NOD, while new, are not material because they do not relate to an unestablished fact.  Moreover, in view of the fact that the Veteran's service-connected anxiety was always rated as noncompensable, this new assertion, even if considered material, does not raise a reasonable possibility of substantiating the claim.  This is because the Appellant's central supposition - that the Veteran's psychiatric symptoms caused or contributed to his heart ailment that was responsible for his death - fails in view of the fact that based on the Veteran's noncompensable rating, any psychiatric symptoms suffered were very minor or virtually non-existent.  Even under the low threshold Shade standard this argument cannot be considered to raise a reasonable possibility of substantiating the claim.    

In addition, the record includes a June 2014 Appellant's statement explaining that the Veteran's medical records had been destroyed.  The Board finds that this evidence is not new, as it is cumulative and redundant of the assertions and evidence available at the time of the last prior final decisions and does not relate to an unestablished fact.  Therefore, the claim may not be reopened because no new and material evidence has been received demonstrating that the Veteran's service-connected disabilities contributed substantially or materially to his cause of death. See 38 C.F.R. § 3.312 (2014). 


ORDER

The appeal is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


